EXHIBIT 10.1

EXECUTION COPY

€5,300,000,000

BRIDGE LOAN AGREEMENT

Dated as of October 12, 2007

Among

KRAFT FOODS INC.

and

THE INITIAL LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Syndication Agent

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

HSBC BANK USA, NATIONAL ASSOCIATION,

UBS SECURITIES LLC,

SOCIÉTÉ GÉNÉRALE

as Documentation Agents

* * * * * * * * * *

GOLDMAN SACHS CREDIT PARTNERS L.P., JPMORGAN CHASE BANK, N.A., CREDIT

SUISSE, CAYMAN ISLANDS BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION,

UBS SECURITIES LLC and SOCIÉTÉ GÉNÉRALE

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

Table of Contents

 

         Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1

Section 1.01.

  Certain Defined Terms    1

Section 1.02.

  Computation of Time Periods    12

Section 1.03.

  Accounting Terms    12

Section 1.04.

  Currency Equivalents Generally    12 ARTICLE II AMOUNTS AND TERMS OF THE
ADVANCES    12

Section 2.01.

  The Advances    12

Section 2.02.

  Making the Advances    12

Section 2.03.

  Repayment of Advances    13

Section 2.04.

  Interest on Advances    13

Section 2.05.

  Additional Interest on LIBOR Advances    14

Section 2.06.

  Conversion of Advances    15

Section 2.07.

  Eurocurrency Rate Determination    16

Section 2.08.

  Optional Termination or Reduction of the Commitments; Mandatory Reduction of
the Commitments    18

Section 2.09.

  Optional and Mandatory Prepayments of Advances    18

Section 2.10.

  Increased Costs    19

Section 2.11.

  Illegality    20

Section 2.12.

  Payments and Computations    21

Section 2.13.

  Taxes    22

Section 2.14.

  Sharing of Payments, Etc.    24

Section 2.15.

  Evidence of Debt    24

Section 2.16.

  Use of Proceeds    25 ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING   
25

Section 3.01.

  Conditions Precedent to Effectiveness    25

Section 3.02.

  Condition Precedent to Borrowings    27

Section 3.03.

  Conditions Precedent to Advances to each Designated Subsidiary    27 ARTICLE
IV REPRESENTATIONS AND WARRANTIES    28

Section 4.01.

  Representations and Warranties of Kraft    28 ARTICLE V   COVENANTS OF KRAFT
   29

Section 5.01.

  Affirmative Covenants    29

Section 5.02.

  Negative Covenants    31 ARTICLE VI EVENTS OF DEFAULT    32

Section 6.01.

  Events of Default    32

Section 6.02.

  Lenders’ Rights upon Event of Default    33 ARTICLE VII THE ADMINISTRATIVE
AGENT    34

Section 7.01.

  Authorization and Action    34

Section 7.02.

  Administrative Agent’s Reliance, Etc.    34

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page

Section 7.03.

  The Administrative Agent and Affiliates    35

Section 7.04.

  Lender Credit Decision    35

Section 7.05.

  Indemnification    35

Section 7.06.

  Successor Administrative Agent    36

Section 7.07.

  Syndication Agent and Documentation Agents    36 ARTICLE VIII GUARANTY    37

Section 8.01.

  Guaranty    37

Section 8.02.

  Guaranty Absolute    37

Section 8.03.

  Waivers    37

Section 8.04.

  Continuing Guaranty    38 ARTICLE IX MISCELLANEOUS    38

Section 9.01.

  Amendments, Etc.    38

Section 9.02.

  Notices, Etc.    39

Section 9.03.

  No Waiver; Remedies    40

Section 9.04.

  Costs and Expenses    41

Section 9.05.

  Right of Set-Off    42

Section 9.06.

  Binding Effect    42

Section 9.07.

  Assignments and Participations    42

Section 9.08.

  Designated Subsidiaries    45

Section 9.09.

  Governing Law    46

Section 9.10.

  Execution in Counterparts    46

Section 9.11.

  Jurisdiction, Etc.    46

Section 9.12.

  Confidentiality    48

Section 9.13.

  Integration    48

Section 9.14.

  USA Patriot Act Notice    49

Section 9.15.

  No Fiduciary Duty    49

 

SCHEDULES       Schedule I    -    List of Lenders and Commitments Schedule II
   -    List of Applicable Lending Offices Schedule III    -    Mandatory Cost
Formula EXHIBITS       Exhibit A    -    Form of Note Exhibit B    -    Form of
Notice of Borrowing Exhibit C    -    Form of Assignment and Acceptance Exhibit
D-1    -    Form of Opinion of Special Counsel for Kraft Exhibit D-2    -   
Form of Opinion of Special Local Counsel for Kraft

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              

Page

Exhibit D-3    -    Form of Opinion of Internal Counsel for Kraft    Exhibit D-4
   -    Form of Opinion of Counsel for Designated Subsidiary    Exhibit E    -
   Form of Designation Agreement   

 

iii



--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT

Dated as of October 12, 2007

KRAFT FOODS INC., a Virginia corporation (“Kraft”), the banks, financial
institutions and other institutional lenders listed on the signature pages
hereof (the “Initial Lenders”), the other Lenders (as hereinafter defined) party
hereto from time to time, JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as
administrative agent (in such capacity, the “Administrative Agent”), GOLDMAN
SACHS CREDIT PARTNERS L.P., as syndication agent (in such capacity, the
“Syndication Agent”), and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, HSBC BANK USA,
NATIONAL ASSOCIATION, UBS SECURITIES LLC and SOCIÉTÉ GÉNÉRALE as documentation
agents (each, in such capacity, a “Documentation Agent”) for the Lenders, agree
as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this bridge loan agreement (as
the same may be amended, restated, waived, supplemented or otherwise modified
from time to time, this “Agreement”), the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Acquisition” means the acquisition by Kraft and/or one or more of its
Subsidiaries of the biscuit business of Groupe Danone S.A. from Groupe Danone
S.A., pursuant to the terms of the Acquisition Agreement.

“Acquisition Agreement” means that certain acquisition agreement (or similar
agreement) to be entered into between Kraft (and/or any of its wholly-owned
Subsidiaries), as buyer, and Groupe Danone S.A. (and/or any of its affiliates),
as seller, providing for the acquisition of the biscuit business of Groupe
Danone S.A., as the same may be amended, restated, waived, supplemented or
otherwise modified from time to time.

“Administrative Agent Account” means (a) in the case of LIBOR Advances, the
account of the Administrative Agent, maintained by the Administrative Agent, at
its office at 1111 Fannin Street, Floor 10, Houston, Texas 77002, Attention:
Katie Rose, or (b) in the case of EURIBOR Advances, the account of the
Administrative Agent, maintained by the Administrative Agent, at its office at
125 London Wall, Floor 9, EC2Y 5AJ London, Attention: Maxine Graves/Stephen
Clarke, or (c) such other account of the Administrative Agent, as is designated
in writing from time to time by the Administrative Agent, to Kraft and the
Lenders for such purpose.

“Advance” means an advance by a Lender to a Borrower as part of a Borrowing and
refers either (a) in the case of an Advance denominated in Euros, to a EURIBOR
Advance or (b) in the case of an Advance denominated in Dollars, to a Base Rate
Advance or a LIBOR Advance (each of which shall be a “Type” of an Advance).



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.

“Applicable Interest Rate Margin” means, for any Interest Period, a percentage
per annum equal to 0.25%.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office or Eurocurrency Lending Office, as the case may be.

“Asset Sale” means the sale, transfer, license, lease or other disposition of
any property by any Person (including any sale and leaseback transaction and any
sale of capital stock, but excluding any issuance by such Person of its own
capital stock), including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(i) the rate of interest announced publicly by JPMorgan Chase in New York, New
York, from time to time, as JPMorgan Chase’s prime rate; and

(ii)  1/2 of 1% per annum above the Federal Funds Effective Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.04(a)(ii)(x).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrowers” means, collectively, Kraft and each Designated Subsidiary that shall
become a party to this Agreement pursuant to Section 9.08.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made, Converted or continued on the same date and, in the case of
Eurocurrency Rate Advances, as to which a single Interest Period is in effect.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to (a) any LIBOR Advance, on which dealings are carried on in the London
interbank market and banks are open for business in London and (b) any EURIBOR
Advance, on any TARGET Day that is also a day on which banks are open for
business in London.

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

 

2



--------------------------------------------------------------------------------

“Closing Date” means the date on which the conditions in Section 3.02 are
satisfied (or waived in accordance with Section 9.01).

“Commitment” means, as to any Lender, (a) the Euro amount set forth opposite
such Lender’s name on Schedule I hereto, or (b) if such Lender has entered into
an Assignment and Acceptance, the Euro amount set forth for such Lender in the
Register by the Administrative Agent pursuant to Section 9.07(d), in each case
as such amount may be reduced pursuant to Section 2.10.

“Condemnation” means any taking by a governmental authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Consolidated Tangible Assets” means the total assets appearing on a
consolidated balance sheet of Kraft and its Subsidiaries, less goodwill and
other intangible assets and the minority interests of other Persons in such
Subsidiaries, all as determined in accordance with GAAP.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.06,
Section 2.07 or Section 2.11.

“Credit Documents” means any of this Agreement, the Notes (if any) and the
Designation Agreements (if any).

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, whether or not evidenced by bonds, debentures,
notes or similar instruments, (ii) obligations as lessee under leases that, in
accordance with accounting principles generally accepted in the United States of
America, are recorded as capital leases, and (iii) obligations under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of any other Person of the kinds
referred to in clause (i) or (ii) above.

“Debt Issuance” means the issuance or incurrence by Kraft or any of its
wholly-owned Subsidiaries of any Debt, or any convertible or hybrid securities,
in each case in excess of $100,000,000 per issuance or incurrence or related or
series of issuances or incurrences as part of the same transaction (and in the
case of any such issuance or incurrence comprising a revolving working capital
credit facility, only to the extent any such related or series of incurrences or
issuances as part of the same transaction results in outstanding Debt under such
revolving working capital credit facility in excess of $100,000,000), other than
Debt or convertible or hybrid securities (a) incurred under the Existing 5-Year
Credit Agreement in an aggregate principal amount (together with accrued
interest thereon) not to exceed $4,500,000,000, (b) incurred under other credit
facilities in effect prior to July 2, 2007, without giving effect to any
increases in the aggregate principal amount thereof as of such date, (c) issued
or incurred under the

 

3



--------------------------------------------------------------------------------

commercial paper program of Kraft, or (d) issued or incurred by Kraft in an
aggregate principal amount not to exceed $1,000,000,000, the proceeds of which
shall be used by Kraft to refinance Debt of Kraft or its Subsidiaries.

“Default” means any event specified in Section 6.01 that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.

“Designated Subsidiary” means any wholly-owned Subsidiary of Kraft designated
for borrowing privileges under this Agreement pursuant to Section 9.08.

“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and Kraft.

“Dollars” and “$” each means lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to Kraft and the Administrative Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States of America, or any State thereof, and having total assets in
excess of $5,000,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (or any successor) (“OECD”), or a political subdivision of any such
country, and having total assets in excess of $5,000,000,000, provided that such
bank is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD or the Cayman
Islands; (c) the central bank of any country which is a member of the OECD;
(d) a commercial finance company or finance Subsidiary of a corporation
organized under the laws of the United States of America, or any State thereof,
and having total assets in excess of $3,000,000,000; (e) an insurance company
organized under the laws of the United States of America, or any State thereof,
and having total assets in excess of $5,000,000,000; (f) any Lender; (g) an
affiliate of any Lender; and (h) any other bank, commercial finance company,
insurance company or other Person approved in writing by Kraft, which approval
shall be notified to the Administrative Agent.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, or changeover to, an operation of a single or unified European
currency.

“Equity Capital Markets Transaction” means the issuance or sale in a registered
public offering, Rule 144A/Regulation S transaction or private placement of
capital stock (excluding any convertible or hybrid securities, but including any
other equity-linked securities) of Kraft, other than issuances pursuant to
employee stock plans of Kraft.

 

4



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower’s controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation (or any successor) (“PBGC”), or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such section) are met with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of any Borrower or Kraft or any of
their ERISA Affiliates in the circumstances described in Section 4062(e) of
ERISA; (e) the withdrawal by any Borrower or Kraft or any of their ERISA
Affiliates from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f) the
conditions set forth in Section 302(f)(1)(A) and (B) of ERISA to the creation of
a lien upon property or rights to property of any Borrower or Kraft or any of
their ERISA Affiliates for failure to make a required payment to a Plan are
satisfied; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan, pursuant to Section 307 of ERISA; or (h) the termination
of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the occurrence of
any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

“EU Treaty” means the Treaty of Rome signed on March 25, 1957 as amended by the
Single European Act 1986 and the Maastricht Treaty signed on February 7, 1992.

“EURIBOR” means, with respect to any Interest Period, an interest rate per annum
equal to either:

(a) the offered rate per annum at which deposits in Euros appear on Reuters
Screen EURIBOR01 (or any successor page) as of 11:00 A.M. (Brussels time) two
Business Days before the first day of such Interest Period for a period equal to
such Interest Period as determined by the Banking Federation of the European
Union; or

 

5



--------------------------------------------------------------------------------

(b) if EURIBOR does not appear on Reuters Screen EURIBOR01 (or any successor
page), then EURIBOR will be determined by taking the average (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, if such average is not such
a multiple) of the rates per annum at which deposits in Euros are offered by the
principal office of each of the Reference Banks to prime banks in the European
interbank market as of 11:00 A.M. (Brussels time) two Business Days before the
first day of such Interest Period for an amount substantially equal to the
amount that would be the Reference Banks’ respective ratable shares of such
Borrowing outstanding during such Interest Period and for a period equal to such
Interest Period, as determined by the Administrative Agent, in each case,
subject, however, to the provisions of Section 2.07.

“EURIBOR Advance” means an Advance that bears interest as provided in
Section 2.04(a)(i).

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Kraft and the Administrative Agent.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board, as in effect from time to time.

“Eurocurrency Rate Advance” means a LIBOR Advance or a EURIBOR Advance.

“Eurocurrency Rate” means (a) with respect to an Interest Period for a LIBOR
Advance, LIBOR for the applicable Interest Period, and (b) with respect to an
Interest Period for a EURIBOR Advance, EURIBOR for the applicable Interest
Period.

“Eurocurrency Rate Reserve Percentage” for any Interest Period, for all LIBOR
Advances or EURIBOR Advances, as the case may be, owing to a Lender which is a
member of the Federal Reserve System, means the reserve percentage applicable
for such Lender two Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on such LIBOR Advances or EURIBOR Advances, as the case may be, is
determined) having a term equal to such Interest Period.

“Euros” and “€” each means the single currency of the Participating Member
States of the European Union introduced in accordance with the procedures of
Article 109(i)(4) of the EU Treaty.

 

6



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 6.01.

“Exempted Asset Sale” means an Asset Sale (a) comprising a sale, transfer,
license, lease or other disposition of inventory, plants, equipment and other
property (including cash and cash equivalents) in the ordinary course of
business, (b) comprising a substantially simultaneous transfer of properties or
assets by Kraft or any of its Major Subsidiaries in which the consideration
received by the transferor consists of properties or assets (other than cash or
credit) of equivalent fair market value that will be used in a line of business
similar to the business of Kraft or any of such Major Subsidiaries engaged in on
the Effective Date or reasonably related, ancillary or complementary thereto,
(c) of a Foreign Subsidiary (other than a Designated Subsidiary that is a
Foreign Subsidiary) pursuant to which a dividend or distribution of the Net Cash
Proceeds thereof to Kraft would result in adverse tax consequences for Kraft or
its Subsidiaries, or (d) for which the Net Proceeds thereof do not exceed
$50,000,000 per Asset Sale or related or series of Asset Sales.

“Existing 5-Year Credit Agreement” means Kraft’s existing U.S. $4,500,000,000
5-Year revolving credit agreement, dated as of April 15, 2005, as the same may
be amended, restated, replaced, waived, supplemented or otherwise modified from
time to time.

“Federal Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
from time to time.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal, for each day during such period, to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) on
Telerate Page 120 (or any successor page), or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent, from three Federal
funds brokers of recognized standing selected by it.

“Foreign Subsidiary” means, with respect to any Person, each Subsidiary of such
Person that is not organized under the laws of the United States of America or
any political subdivision or any territory thereof.

“GAAP” has the meaning set forth in Section 1.03.

“Home Jurisdiction Non-U.S. Withholding Taxes” means in the case of a Designated
Subsidiary that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding taxes imposed by
the jurisdiction under the laws of which such Designated Subsidiary is organized
or any political subdivision thereof.

 

7



--------------------------------------------------------------------------------

“Home Jurisdiction U.S. Withholding Taxes” means in the case of Kraft and a
Designated Subsidiary that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, withholding for United States
income taxes, United States back-up withholding taxes and United States
withholding taxes.

“Interest Period” means, for each Eurocurrency Rate Advance, the period
commencing on the date of such Eurocurrency Rate Advance or the date of
Conversion of any Base Rate Advance into a LIBOR Advance and ending on the last
day of the period selected by the Borrower requesting such Eurocurrency Rate
Advance pursuant to the provisions below. Subject to any requirement for a seven
day Interest Period set forth in Sections 2.06(a)(ii) or (b)(ii), the duration
of each such Interest Period shall be one, two, three or six months, as such
Borrower may select upon notice received by the Administrative Agent, not later
than (x) 11:00 A.M. (New York City time) in the case of LIBOR Advances or
(y) 11:00 A.M. (London time) in the case of EURIBOR Advances, in each case, on
the third Business Day prior to the first day of such Interest Period; provided,
however, that:

(a) such Borrower may not select any Interest Period that ends after the
Maturity Date;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“Lead Arrangers” means each of Goldman Sachs Credit Partners L.P., JPMorgan
Chase, Credit Suisse, Cayman Islands Branch, HSBC Bank USA, National
Association, UBS Securities LLC and Société Générale.

“Lenders” means the Initial Lenders and their respective successors and
permitted assignees.

“LIBOR” means, with respect to any Interest Period, an interest rate per annum
equal to either:

(a) the offered rate per annum at which deposits in Dollars appear on Reuters
Screen LIBOR01 Page (or any successor page) as of 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period for a period equal to
such Interest Period; or

 

8



--------------------------------------------------------------------------------

(b) if LIBOR does not appear on Reuters Screen LIBOR01 Page (or any successor
page), then LIBOR will be determined by taking the average (rounded upward to
the nearest whole multiple of 1/16 of 1% per annum, if such average is not such
a multiple) of the rates per annum at which deposits in Dollars are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period for an amount substantially
equal to the amount that would be the Reference Banks’ respective ratable shares
of such Borrowing outstanding during such Interest Period and for a period equal
to such Interest Period, as determined by the Administrative Agent, subject,
however, to the provisions of Section 2.07.

“LIBOR Advance” means an Advance that bears interest as provided in
Section 2.04(a)(ii)(y).

“Lien” has the meaning specified in Section 5.02(a).

“Major Subsidiary” means any Subsidiary (a) more than 50% of the voting
securities of which is owned directly or indirectly by Kraft, (b) which is
organized and existing under, or has its principal place of business in, the
United States of America or any political subdivision thereof, Canada or any
political subdivision thereof, any country which is a member of the European
Union on the date hereof (other than Greece, Portugal or Spain) or any political
subdivision thereof, or Switzerland, Norway or Australia or any of their
respective political subdivisions, and (c) which has at any time total assets
(after intercompany eliminations) exceeding $1,000,000,000.

“Mandatory Cost” means the percentage rate per annum calculated in accordance
with Schedule III.

“Margin Stock” means margin stock, as such term is defined in Regulation U.

“Maturity Date” means the date occurring 364 days after the Closing Date.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions,
such plan being maintained pursuant to one or more collective bargaining
agreements.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which such
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

9



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale (i) the gross amount of all cash proceeds
actually paid to or actually received by Kraft or one or more of its Major
Subsidiaries in respect of such Asset Sale (including any cash proceeds received
as income or other proceeds of any non-cash proceeds of any Asset Sale as and
when received), less (ii) the sum of (w) the amount, if any, of all taxes (other
than income taxes) and all income taxes (as estimated in good faith by a senior
financial or senior accounting officer of Kraft giving effect to the overall tax
position of Kraft and its Subsidiaries) (to the extent that the amount of such
taxes shall have been set aside for the purpose of paying such taxes when due),
and customary fees, brokerage fees, commissions, costs and other expenses (other
than those payable to Kraft or one or more of its Major Subsidiaries) that are
incurred in connection with such Asset Sale and are payable by Kraft or one or
more of its Major Subsidiaries, but only to the extent not already deducted in
arriving at the amount referred to in clause (i) above, (x) appropriate amounts
that must be set aside as a reserve in accordance with GAAP against any
liabilities associated with such Asset Sale, (y) if applicable, the principal
amount, prepayment premium or penalty, if any, and accrued but unpaid interest
on any Debt secured by a Lien permitted under this Agreement that has been
repaid or refinanced in accordance with its terms with the proceeds of such
Asset Sale, and (z) any payments to be made by Kraft or one or more of its Major
Subsidiaries as agreed between Kraft or such Major Subsidiaries, as applicable,
and the purchaser of any assets subject to an Asset Sale in connection
therewith; and

(b) with respect to any Equity Capital Markets Transaction or Debt Issuance, the
gross amount of cash proceeds paid to or received by a Borrower in respect of
such Equity Capital Markets Transaction or by any Borrower or one or more of its
wholly-owned Subsidiaries in respect of such Debt Issuance, as the case may be
(including cash proceeds as and when subsequently received at any time in
respect of such Equity Capital Markets Transaction or Debt Issuance from
non-cash consideration initially received or otherwise), net of underwriting
discounts and commissions or placement fees, investment banking fees, legal
fees, consulting fees, accounting fees and other customary fees and expenses
directly incurred by the applicable Borrower or one or more of its wholly-owned
Subsidiaries, as applicable, in connection therewith (other than those payable
to a Borrower or one or more of its wholly-owned Subsidiaries).

“Note” means a promissory note of a Borrower payable to the order of any Lender,
delivered pursuant to a request made under Section 2.15 in substantially the
form of Exhibit A hereto, evidencing the aggregate indebtedness of such Borrower
to such Lender resulting from the Advances made by such Lender to such Borrower.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Obligations” has the meaning specified in Section 8.01.

“Other Taxes” has the meaning specified in Section 2.13(b).

 

10



--------------------------------------------------------------------------------

“Participating Member State” means each state so described in any EMU
Legislation.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Reference Banks” means JPMorgan Chase, Goldman Sachs Credit Partners L.P.,
Credit Suisse, Cayman Islands Branch, HSBC Bank USA, National Association, UBS
AG, Stamford Branch and Société Générale.

“Register” has the meaning specified in Section 9.07(d).

“Regulation A” means Regulation A of the Board, as in effect from time to time.

“Regulation U” means Regulation U of the Board, as in effect from time to time.

“Required Lenders” means at any time Lenders owed at least 50.1% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 50.1% of the
Commitments.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and no Person other than such Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which such Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Spot Rate” has the meaning specified in Section 1.04.

“Subsidiary” of any Person means any corporation of which (or in which) more
than 50% of the outstanding capital stock having voting power to elect a
majority of the Board of Directors of such corporation (irrespective of whether
at the time capital stock of any other class or classes of such corporation
shall or might have voting power upon the occurrence of any contingency) is at
the time directly or indirectly owned or controlled by such Person, by such
Person and one or more of its other Subsidiaries or by one or more of such
Person’s other Subsidiaries.

“TARGET Day” means any day or which the Trans-European Automated Realtime Gross
Settlement Express Transfer payment system is open for settlement of payments in
Euros.

“Taxes” has the meaning specified in Section 2.13(a).

 

11



--------------------------------------------------------------------------------

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”

Section 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with accounting principles generally
accepted in the United States of America (subject to the exceptions set forth in
this Section 1.03, “GAAP”), except that if there has been a material change in
an accounting principle affecting the definition of an accounting term as
compared to that applied in the preparation of the financial statements of Kraft
as of and for the year ended December 31, 2006, then such new accounting
principle shall not be used in the determination of the amount associated with
that accounting term. A material change in an accounting principle is one that,
in the year of its adoption, changes the amount associated with the relevant
accounting term for any quarter in such year by more than 10%.

Section 1.04. Currency Equivalents Generally. Any amount specified herein (other
than in Sections 2.01 and 9.07(a)(ii)) or any of the other Credit Documents to
be in Dollars shall also include the equivalent of such amount in Euros and such
other currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.04, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 A.M. (New York City time) on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to any Borrower
in Euros and/or Dollars (any such Advance in Dollars to be made as the Dollar
equivalent of the applicable portion of such Lender’s Commitment calculated on
the basis of the Spot Rate for Euros on the Closing Date) on the Closing Date in
an aggregate principal amount not to exceed such Lender’s Commitment.

Section 2.02. Making the Advances.

(a) Notice of Borrowing. To request a Borrowing on the Closing Date, each
Borrower requesting a Borrowing (or Kraft on behalf of any other Borrower) shall
give the Administrative Agent irrevocable notice in the form of Exhibit B hereto
(the “Notice of Borrowing”), which notice shall have been received not later
than (x) 11:00 A.M. (New York City time) on the third Business Day prior to the
Closing Date, in the case of a Borrowing

 

12



--------------------------------------------------------------------------------

consisting of Eurocurrency Rate Advances, or (y) 9:00 A.M. (New York City time)
on the Business Day immediately preceding the Closing Date, in the case of a
Borrowing consisting of Base Rate Advances, and the Administrative Agent shall
give to each Lender prompt notice thereof by telecopier. The Notice of Borrowing
may be delivered to the Administrative Agent by telecopier, email or registered
mail.

(b) Funding Advances. Each Lender shall, (x) before 11:00 A.M. (New York City
time) in the case of Advances denominated in Dollars and (y) before 2:00 P.M.
(London time) in the case of Advances denominated in Euros, on the Closing Date
make available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the applicable Borrower, at the office
of the Administrative Agent, in immediately available funds and in Euros in the
case of Advances denominated in Euros and in Dollars in the case of Advances
denominated in Dollars, such Lender’s ratable portion of the Borrowing. After
receipt of such funds by the Administrative Agent, and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the applicable Borrower at the office of the
Administrative Agent, referred to in Section 9.02.

(c) Independent Lender Obligations. The failure of any Lender to make the
Advance to be made by it as part of a Borrowing on the Closing Date shall not
relieve any other Lender of its obligation hereunder to make its respective
Advance on the Closing Date, but no Lender shall be responsible for the failure
of any other Lender to make the Advance to be made by such other Lender on the
Closing Date.

(d) Irrevocable Notice. Each Notice of Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of LIBOR Advances or
EURIBOR Advances, the Borrower requesting such Borrowing shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender as part of such Borrowing when such Advance, as a result of such
failure, is not made on such date.

Section 2.03. Repayment of Advances. Each Borrower shall repay to the
Administrative Agent, for the ratable account of each Lender, on the Maturity
Date the unpaid principal amount of the Advances of such Lender then
outstanding, such repayment to be made in Euros in the case of Advances
denominated in Euros and in Dollars in the case of Advances denominated in
Dollars.

Section 2.04. Interest on Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Advance owing by such Borrower to each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

13



--------------------------------------------------------------------------------

(i) in the case of Advances denominated in Euros, at a rate per annum equal at
all times during each Interest Period for such Advance to the sum of (x) the
Eurocurrency Rate for such Interest Period for such Advance plus (y) in the case
such Advance is made by a Lender from its Eurocurrency Lending Office located in
the United Kingdom or a Participating Member State, Mandatory Costs plus (z) the
Applicable Interest Rate Margin in effect from time to time, payable in arrears
on the last day of such Interest Period and if such Interest Period has a
duration of more than three months, on each day that occurs during such Interest
Period every three months from the first day of such Interest Period, and on the
date such Eurocurrency Rate Advance shall be paid in full either prior to or on
the Maturity Date; and

(ii) in the case of an Advance denominated in Dollars:

 

  (x) during such periods as such Advance is a Base Rate Advance, a rate per
annum equal at all times to the Base Rate in effect from time to time, payable
in arrears quarterly on the last Business Day of each of March, June, September
and December and on the date such Base Rate Advance shall be Converted or paid
in full either prior to or on the Maturity Date; or

 

  (y) during such periods as such Advance is a Eurocurrency Rate Advance, a rate
per annum equal at all times during each Interest Period for such Advance to the
sum of (x) the Eurocurrency Rate for such Interest Period for such Advance plus
(y) the Applicable Interest Rate Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period,
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full either prior to or on the Maturity Date.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, each of the Borrowers shall pay interest on the unpaid principal
amount of each Advance owing by such Borrower to each Lender, payable in arrears
on the dates referred to in Section 2.04(a)(i) or Section 2.04(a)(ii), at a rate
per annum equal at all times to 1% per annum above the rate per annum required
to be paid on such Advance.

Section 2.05. Additional Interest on LIBOR Advances and EURIBOR Advances. Each
Borrower shall pay to each Lender, so long as such Lender shall be required
under regulations of the Board to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities, additional
interest on the unpaid principal amount of each LIBOR Advance or EURIBOR
Advance, as the case may be, of such Lender made to such Borrower, from the date
of such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) LIBOR
or EURIBOR, as the case may be, for the Interest Period for such Advance from
(ii) the rate

 

14



--------------------------------------------------------------------------------

obtained by dividing such LIBOR or EURIBOR, as the case may be, by a percentage
equal to 100% minus the Eurocurrency Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance. Such additional interest shall be determined by such Lender and
notified to Kraft through the Administrative Agent.

Section 2.06. Conversion of Advances.

(a) Conversion Upon Absence of Interest Period. If any Borrower (or Kraft on
behalf of any other Borrower) shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of the term “Interest Period,” the Administrative
Agent will forthwith so notify such Borrower, Kraft and the Lenders and such
Advances will automatically, on the Closing Date or the last day of the then
existing Interest Period therefor, as applicable, (i) in the case of a LIBOR
Advance, be made as or Convert to a Base Rate Advance and (ii) in the case of a
EURIBOR Advance, Convert to a EURIBOR Advance with an Interest Period of seven
days.

(b) Conversion Upon Event of Default. Upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), the Administrative
Agent, or the Required Lenders may elect that (i) each LIBOR Advance be, on the
last day of the then existing Interest Period therefor, Converted into a Base
Rate Advance, (ii) each EURIBOR Advance be, on the last day of the then existing
Interest Period therefor, Converted into a EURIBOR Advance with an Interest
Period of seven days, and (iii) the obligation of the Lenders to Convert Base
Rate Advances into LIBOR Advances be suspended.

(c) Voluntary Conversion. Subject to the provisions of Section 2.07(c) and
Section 2.11, any Borrower may Convert all of such Borrower’s Base Advances
constituting the same Borrowing into LIBOR Advances on any Business Day or all
of such Borrower’s LIBOR Advances constituting the same Borrowing into Base Rate
Advances on any Business Day, in each case, upon notice given to the
Administrative Agent, not later than 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Conversion; provided,
however, that the Conversion of a LIBOR Advance into a Base Rate Advance may be
made on, and only on, the last day of an Interest Period for such LIBOR Advance.
No EURIBOR Advances may be Converted into an Advance of any other Type. There
shall be no more than five Interest Periods outstanding at any one time. Each
such notice of a Conversion shall, within the restrictions specified above,
specify:

(i) the date of such Conversion;

(ii) the Advances to be Converted; and

(iii) if such Conversion is into a LIBOR Advance, the duration of the Interest
Period for each such Advance.

(d) Continuation of Interest Periods. Subject to the provisions of
Section 2.07(c) and Section 2.11, any Borrower may upon the expiration of an
Interest Period, elect to continue the applicable Eurocurrency Rate Advance for
an additional Interest Period, upon notice to the Administrative Agent in
accordance with the definition of “Interest Period”.

 

15



--------------------------------------------------------------------------------

Section 2.07. Eurocurrency Rate Determination.

(a) Methods to Determine Eurocurrency Rate. The Administrative Agent, shall
determine the applicable Eurocurrency Rate by using the methods described in the
definition of the term “EURIBOR” or “LIBOR”, as applicable, and shall give
prompt notice to Kraft and the Lenders of each such Eurocurrency Rate.

(b) Role of Reference Banks. In the event that EURIBOR or LIBOR cannot be
determined by the method described in clause (a) of the definition of “EURIBOR”
or “LIBOR”, respectively, each Reference Bank agrees to furnish to the
Administrative Agent timely information for the purpose of determining EURIBOR
or LIBOR, as applicable, in accordance with the method described in clause
(b) of the applicable definition thereof. If any one or more of the Reference
Banks shall not furnish such timely information to the Administrative Agent, for
the purpose of determining EURIBOR or LIBOR, the Administrative Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. If fewer than two Reference Banks furnish timely
information to the Administrative Agent for determining EURIBOR or LIBOR for any
applicable Eurocurrency Rate Advance, then:

(i) the Administrative Agent shall forthwith notify Kraft and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances;

(ii) if such Eurocurrency Rate Advance is a LIBOR Advance, such Advance will, on
the last day of the then existing Interest Period therefor, be prepaid by the
Borrower or be automatically Converted into a Base Rate Advance;

(iii) if such Eurocurrency Rate Advance is a EURIBOR Advance, then (x) within 15
days after any notice is delivered to Kraft pursuant to clause (i) above, the
Administrative Agent and Kraft shall enter into negotiations in good faith with
a view to agreeing to an alternative interest rate acceptable to Kraft and the
Lenders to make or maintain Advances for the portion of the then existing
Interest Period from and after the date specified in such notice as the first
date for which the applicable interest rate ceases to be determinable and ending
on the last day of such Interest Period and (y) if, at the expiration of 20 days
from the giving of notice pursuant to clause (i), the Administrative Agent and
Kraft shall not have reached an agreement, then such Advances held by each
Lender will bear interest at a rate per annum specified in good faith by such
Lender in a certificate (which sets out the details of the computation of the
relevant rate) to represent its cost of funds therefor plus the Applicable
Interest Rate Margin; and

(iv) the obligation of the Lenders to make EURIBOR Advances or LIBOR Advances,
as applicable, or to Convert Base Rate Advances into LIBOR Advances shall be
suspended until the Administrative Agent shall notify Kraft and the Lenders that
the circumstances causing such suspension no longer exist.

 

16



--------------------------------------------------------------------------------

The Administrative Agent shall give prompt notice to Kraft and the Lenders of
the applicable interest rate determined by the Administrative Agent for purposes
of Section 2.04(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.04(a)(i)
or (a)(ii)(y) or the applicable EURIBOR or LIBOR.

(c) Inadequate Eurocurrency Rate. If, with respect to any Eurocurrency Rate
Advances, the Required Lenders notify the Administrative Agent, that (i) they
are unable to obtain matching deposits in (x) the London interbank market at or
about 11:00 A.M. (London time) in the case of LIBOR Advances or (y) the European
interbank market at or about 11:00 A.M. (Brussels time) in the case of EURIBOR
Advances, in each case, on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Eurocurrency Rate
Advances as a part of the Borrowing during the Interest Period therefor or
(ii) the Eurocurrency Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest Period
(and in the case of this clause (ii), each such Lender shall certify its cost of
funds for each Interest Period to the Administrative Agent and Kraft as soon as
practicable, but in any event not later than 10 Business Days after the last day
of such Interest Period), then in each case:

(i) the Administrative Agent shall forthwith notify Kraft and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances;

(ii) if such Eurocurrency Rate Advance is a LIBOR Advance, such Advance will, on
the last day of the then existing Interest Period therefor, be prepaid by the
Borrower or be automatically Converted into a Base Rate Advance;

(iii) if such Eurocurrency Rate Advance is a EURIBOR Advance, then (x) within 15
days after any notice is delivered to Kraft pursuant to clause (i) above, the
Administrative Agent and Kraft shall enter into negotiations in good faith with
a view to agreeing to an alternative interest rate acceptable to Kraft and the
Lenders to make or maintain Advances for the portion of the then existing
Interest Period from and after the date specified in such notice as the first
date for which the applicable interest rate ceases to be determinable and ending
on the last day of such Interest Period and (y) if, at the expiration of 20 days
from the giving of notice pursuant to clause (i), the Administrative Agent and
Kraft shall not have reached an agreement, then such Advances held by each
Lender will bear interest at a rate per annum specified in good faith by such
Lender in a certificate (which sets out the details of the computation of the
relevant rate) to represent its cost of funds therefor plus the Applicable
Interest Rate Margin; and

(iv) the obligation of the Lenders to make EURIBOR Advances or LIBOR Advances,
as applicable, or to Convert Base Rate Advances into LIBOR Advances shall be
suspended until the Administrative Agent shall notify Kraft and the Lenders that
the circumstances causing such suspension no longer exist.

 

17



--------------------------------------------------------------------------------

(d) Agent’s Fees. Kraft shall pay to the Administrative Agent, for its own
account, such fees as may from time to time be agreed between Kraft and the
Administrative Agent.

Section 2.08. Optional Termination or Reduction of the Commitments; Mandatory
Reduction of the Commitments.

(a) Kraft shall have the right at any time prior to the Closing Date, upon at
least three Business Days’ notice to the Administrative Agent, to terminate in
whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of no less than €50,000,000 or the remaining balance if less
than €50,000,000.

(b) In the event that Kraft or any of its wholly-owned domestic Subsidiaries
consummates an Equity Capital Markets Transaction or a Debt Issuance during the
period commencing on the Effective Date and ending on or prior to the Closing
Date, the Commitments shall be automatically reduced on a Euro-for-Euro basis by
an amount equal to 100% of the Net Cash Proceeds of such Equity Capital Markets
Transaction or Debt Issuance.

Section 2.09. Optional and Mandatory Prepayments of Advances.

(a) Optional Prepayment. Each of the Borrowers may, upon at least five Business
Days’ written notice to the Administrative Agent, by stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
such Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment of a Eurocurrency Rate
Advance shall be in an aggregate principal amount of no less than €50,000,000 in
the case of EURIBOR Advances and no less than $50,000,000 in the case of LIBOR
Advances or the remaining balance if less than such amounts and (y) in the event
of any such prepayment of a Eurocurrency Rate Advance, such Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(b). Kraft may determine to which Borrowing or Borrowings each
prepayment of outstanding Advances pursuant to this Section 2.09(a) shall be
allocated.

(b) Mandatory Prepayment. Within five Business Days after the receipt by:

(i) any Borrower or any of its wholly owned Subsidiaries of proceeds from any
Debt Issuance, such Borrower shall prepay the Advances in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance; or

(ii) Kraft of proceeds from any Equity Capital Markets Transaction, Kraft shall
prepay the Advances in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Equity Capital Markets Transaction; or

 

18



--------------------------------------------------------------------------------

(iii) Kraft or any of its Major Subsidiaries of proceeds from any Asset Sale
(other than (x) any Exempted Asset Sale and (y) up to $1,000,000,000 in the
aggregate for all other Asset Sales (measured by the Net Cash Proceeds thereof)
occurring after the Closing Date), Casualty or Condemnation, Kraft shall prepay
the Advances in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Asset Sale, Casualty or Condemnation, provided, that so long as no Default
shall have occurred and be continuing, Kraft or such Major Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in long-term assets useful
to the business of Kraft or any Subsidiary, provided, that such reinvestment is
consummated within 12 months of the date of receipt of such Net Cash Proceeds,
or, in the event such reinvestment is committed to in writing by Kraft or such
Major Subsidiary within such 12-month period, such Net Cash Proceeds are used to
consummate such reinvestment within 18 months of the receipt thereof,

and each prepayment of outstanding Advances pursuant to this Section 2.09(b)
shall be required without penalty or premium (other than any obligation to
reimburse the Lenders pursuant to Section 9.04(b)). Kraft may determine to which
Borrowing or Borrowings each prepayment of outstanding Advances pursuant to this
Section 2.09(b) shall be allocated provided, that, any such allocated prepayment
shall be applied on a pro rata basis among the Lenders having made any of such
Advances.

Section 2.10. Increased Costs.

(a) Costs from Change in Law or Authorities. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements to the extent such change is included in the
Eurocurrency Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Advances (excluding for
purposes of this Section 2.10 any such increased costs resulting from (i) Taxes
or Other Taxes (as to which Section 2.13 shall govern) and (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States of America or by the foreign jurisdiction or state under the laws of
which such Lender is organized or has its Applicable Lending Office or any
political subdivision thereof), including as a result in the failure of the
Mandatory Cost, as calculated hereunder, to reimburse any Lender the cost to
such Lender of making or funding such Advances from its Eurocurrency Lending
Office located in the United Kingdom or a Participating Member State or of
complying with the requirements of the Bank of England and/or the Financial
Services Authority or the European Central Bank in relation to its making
funding or maintaining Eurocurrency Rate Advances, then the Borrower of the
affected Advances shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent, for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that before
making any such demand, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to

 

19



--------------------------------------------------------------------------------

such Lender. A certificate as to the amount of such increased cost, submitted to
Kraft, such Borrower and the Administrative Agent, by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(b) Reduction in Lender’s Rate of Return. In the event that, after the date
hereof, the implementation of or any change in any law or regulation, or any
guideline or directive (whether or not having the force of law) or the
interpretation or administration thereof by any central bank or other authority
charged with the administration thereof, imposes, modifies or deems applicable
any capital adequacy or similar requirement (including, without limitation, a
request or requirement which affects the manner in which any Lender allocates
capital resources to its Commitments, including its obligations hereunder) and
as a result thereof, in the sole opinion of such Lender, the rate of return on
such Lender’s capital (or its parent/holding company) as a consequence of its
obligations hereunder is reduced to a level below that which such Lender (or its
parent/holding company) could have achieved but for such circumstances, but
reduced to the extent that Borrowings are outstanding from time to time, then in
each such case, upon demand from time to time the Borrowers shall pay to such
Lender such additional amount or amounts as shall compensate such Lender for
such reduction in rate of return; provided that, in the case of each Lender,
such additional amount or amounts shall not exceed 0.15 of 1% per annum of such
Lender’s Advances. A certificate of such Lender as to any such additional amount
or amounts shall be conclusive and binding for all purposes, absent manifest
error. Except as provided below, in determining any such amount or amounts each
Lender may use any reasonable averaging and attribution methods. Notwithstanding
the foregoing, each Lender shall take all reasonable actions to avoid the
imposition of, or reduce the amounts of, such increased costs, provided that
such actions, in the reasonable judgment of such Lender, will not be otherwise
disadvantageous to such Lender, and, to the extent possible, each Lender will
calculate such increased costs based upon the capital requirements for its
Advances hereunder and not upon the average or general capital requirements
imposed upon such Lender.

Section 2.11. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in, or in the interpretation of, any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances or to fund or maintain
Eurocurrency Rate Advances, (a) each LIBOR Advance will automatically, upon such
demand, be Converted into a Base Rate Advance that bears interest at the rate
set forth in Section 2.04(a)(i)(x), (b) each applicable Borrower shall repay
that Lender’s portion of each EURIBOR Advance on the last day of the current
Interest Period for such EURIBOR Advance or, if earlier, the date specified by
such Lender in its notice to the Administrative Agent and (c) the obligation of
the Lenders to make or continue Eurocurrency Rate Advances or to Convert Base
Rate Advances into LIBOR Advances shall be suspended, in each case, until the
Administrative Agent, shall notify Kraft and the Lenders that the circumstances
causing such suspension no longer exist; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Eurocurrency Lending Office if the making of such a designation would
allow such Lender or its Eurocurrency Lending Office to continue to perform its
obligations to make Eurocurrency Rate Advances or to continue to fund or
maintain Eurocurrency Rate Advances, as the case may be, and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

 

20



--------------------------------------------------------------------------------

Section 2.12. Payments and Computations.

(a) Time and Distribution of Payments. Kraft and each Borrower shall make each
payment hereunder, without set-off or counterclaim, not later than 11:00 A.M.
(New York City time) on the day when due to the Administrative Agent, at the
Administrative Agent Account in same day funds and in Euros with respect to
payments made in connection with Advances denominated in Euros and in Dollars
with respect to payments made in connection with Advances denominated in
Dollars. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
facility fees ratably (other than amounts payable pursuant to Section 2.10,
Section 2.13 or Section 9.04(b)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. From and after the effective date of an Assignment and
Acceptance pursuant to Section 9.07, the Administrative Agent, shall make all
payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

(b) Computation of Interest and Fees. All computations of interest based on the
Administrative Agent’s prime rate shall be made by the Administrative Agent on
the basis of a year of 365 or 366 days, as the case may be. All computations of
interest based on the Eurocurrency Rate or the Federal Funds Effective Rate
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable. Each determination
by the Administrative Agent (or, in the case of Section 2.05, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(c) Payment Due Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.

(d) Presumption of Borrower Payment. Unless the Administrative Agent receives
notice from any Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower has not made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent, forthwith on

 

21



--------------------------------------------------------------------------------

demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent at the Federal
Funds Effective Rate.

Section 2.13. Taxes.

(a) Any and all payments by each Borrower and Kraft hereunder shall be made, in
accordance with Section 2.12, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (i) in the
case of each Lender and the Administrative Agent, taxes imposed on its net
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof, (ii) in the case of each Lender, taxes
imposed on its net income, and franchise taxes imposed on it, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (iii) in the case of each Lender and the Administrative
Agent, taxes imposed on its net income, franchise taxes imposed on it, and any
tax imposed by means of withholding to the extent such tax is imposed solely as
a result of a present or former connection (other than the execution, delivery,
enforcement and performance of this Agreement or a Note) between the Lender or
the Administrative Agent, as the case may be, and the taxing jurisdiction, and
(iv) in the case of each Lender and the Administrative Agent, taxes imposed by
the United States of America by means of withholding tax if and to the extent
that such taxes shall be in effect and shall be applicable on the date hereof to
payments to be made to such Lender’s Applicable Lending Office or to the
Administrative Agent (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder being
hereinafter referred to as “Taxes”). If any Borrower or Kraft shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower or Kraft shall make such deductions and (iii) such Borrower or Kraft
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law.

(b) In addition, each Borrower or Kraft shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).

(c) Each Borrower and Kraft shall indemnify each Lender and the Administrative
Agent for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.13) paid or payable by such
Lender or the Administrative Agent (as the case may be), and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

22



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, each Borrower and
Kraft shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment. If any Borrower or Kraft determines that no Taxes are payable in
respect thereof, such Borrower or Kraft shall, at the request of the
Administrative Agent, furnish, or cause the payor to furnish, the Administrative
Agent and each Lender an opinion of counsel reasonably acceptable to the
Administrative Agent stating that such payment is exempt from Taxes.

(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, shall provide each of the Administrative Agent, Kraft and each
applicable Designated Subsidiary with any form or certificate that is required
by any U.S. taxing authority (including, if applicable, two original Internal
Revenue Service Forms W-9, W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service), certifying that such
Lender is exempt from or entitled to a reduced rate of Home Jurisdiction U.S.
Withholding Taxes on payments pursuant to this Agreement. Thereafter, each such
Lender shall provide additional forms or certificates (i) to the extent a form
or certificate previously provided has become inaccurate or invalid or has
otherwise ceased to be effective or (ii) as requested in writing by Kraft, the
Administrative Agent or such Borrower. Unless such Borrowers, Kraft and the
Administrative Agent, have received forms or other documents from each Lender
reasonably satisfactory to them indicating that payments hereunder are not
subject to Home Jurisdiction U.S. Withholding Taxes or are subject to Home
Jurisdiction U.S. Withholding Taxes at a rate reduced by an applicable tax
treaty, such Borrower, Kraft or the Administrative Agent shall withhold such
Home Jurisdiction U.S. Withholding Taxes from such payments at the applicable
statutory rate in the case of payments to or for such Lender.

(f) In the event that a Designated Subsidiary is a Foreign Subsidiary of Kraft,
each Lender shall promptly complete and deliver to such Borrower and the Agent,
so long as such Lender is legally eligible to do so, any certificate or form
reasonably requested in writing by such Borrower or the Agent and required by
applicable law in order to secure an exemption from, or reduction in the rate
of, deduction or withholding of the applicable Home Jurisdiction Non-U.S.
Withholding Taxes for which such Borrower is required to pay additional amounts
pursuant to this Section 2.13; provided, however, that each Lender shall not be
obligated to complete and deliver any certificate or form requiring disclosure
of information or statements that it considers to be confidential.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.13 with respect to Home Jurisdiction U.S. Withholding Taxes agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to select or change the jurisdiction of its Applicable
Lending Office if the making of such a selection or change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
materially economically disadvantageous to such Lender.

(h) No additional amounts will be payable pursuant to this Section 2.13 with
respect to (i) any Home Jurisdiction U.S. Withholding Taxes that would not have
been payable

 

23



--------------------------------------------------------------------------------

had the Lender provided the relevant forms or other documents pursuant to
Section 2.13(e); or (ii) in the case of an Assignment and Acceptance by a Lender
to an Eligible Assignee, any Home Jurisdiction U.S. Withholding Taxes that
exceed the amount of such Home Jurisdiction U.S. Withholding Taxes that are
imposed prior to such Assignment and Acceptance, unless such Assignment and
Acceptance resulted from the demand of Kraft.

(i) If any Lender or the Administrative Agent, as the case may be, obtains a
refund of any Tax for which payment has been made pursuant to this Section 2.13,
or, in lieu of obtaining such refund, such Lender or the Administrative Agent
applies the amount that would otherwise have been refunded as a credit against
payment of a Tax liability, which refund or credit in the good faith judgment of
such Lender or the Administrative Agent, as the case may be, (and without any
obligation to disclose its tax records) is allocable to such payment made under
this Section 2.13, the amount of such refund or credit (together with any
interest received thereon and reduced by reasonable out-of-pocket costs incurred
in obtaining such refund or credit) promptly shall be paid to the applicable
Borrower to the extent payment has been made in full by such Borrower pursuant
to this Section 2.13.

Section 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advance owing to it (other than pursuant to
Section 2.10, Section 2.13 or Section 9.04(b)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances made by them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of such Borrower in the amount of such
participation.

Section 2.15. Evidence of Debt.

(a) Lender Records; Notes. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of each
Borrower to such Lender resulting from the Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder in respect of Advances. Each Borrower
shall, upon notice by any Lender to such Borrower (with a copy of such notice to
the Administrative Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
promptly execute and deliver to such Lender a Note payable to the order of such
Lender in a principal amount up to the Commitment of such Lender.

 

24



--------------------------------------------------------------------------------

(b) Record of Borrowings, Payables and Payments. The Register maintained by the
Administrative Agent, pursuant to Section 9.07(d), shall include a control
account and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded as follows:

(i) the currency denomination (Euros or Dollars) of Advances comprising the
Borrowing;

(ii) the date and amount of each Borrowing made hereunder, the Type of Advances
comprising the Borrowing and, if appropriate, the Interest Period applicable
thereto;

(iii) the terms of each Assignment and Acceptance delivered to and accepted by
it;

(iv) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder; and

(v) the amount of any sum received by the Administrative Agent, from the
Borrowers hereunder and each Lender’s share thereof.

(c) Evidence of Payment Obligations. Entries made in good faith by the
Administrative Agent, in the Register pursuant to Section 2.15(b), and by each
Lender in its account or accounts pursuant to Section 2.15(a), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement, absent manifest error; provided, however, that the failure of the
Administrative Agent, or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of any Borrower under this Agreement.

Section 2.16. Use of Proceeds. The proceeds of the Advances shall be made
available (and each Borrower agrees that it shall use such proceeds) to fund the
Acquisition and paying fees, commissions and expenses in connection with the
Acquisition.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01. Conditions Precedent to Effectiveness.

This Agreement shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied, or waived in accordance with Section 9.01:

 

25



--------------------------------------------------------------------------------

(a) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of Kraft, dated the Effective
Date, stating that:

(i) the representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date; and

(ii) no event has occurred and is continuing on and as of the Effective Date
that constitutes a Default or Event of Default.

(b) The Administrative Agent, shall have received on or before the Effective
Date the following, each dated such day, in form and substance reasonably
satisfactory to the Administrative Agent:

(i) certified copies of the resolutions of the Board of Directors of Kraft
approving this Agreement, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement;

(ii) a certificate of the Secretary or an Assistant Secretary of Kraft
certifying the names and true signatures of the officers of Kraft authorized to
sign this Agreement and the other documents to be delivered hereunder; and

(iii) favorable opinions of (A) Sidley Austin LLP, special counsel to Kraft,
substantially in the form of Exhibit D-1 hereto, (B) Hunton & Williams LLP,
special local counsel to Kraft, substantially in the form of Exhibit D-2 hereto,
and (C) internal counsel for Kraft, substantially in the form of Exhibit D-3
hereto.

(c) This Agreement shall have been executed by Kraft, the Administrative Agent,
Goldman Sachs Credit Partners L.P., as Syndication Agent, and Credit Suisse,
Cayman Islands Branch, HSBC Bank USA, National Association, UBS Securities LLC
and Société Générale as Documentation Agents, and the Administrative Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
this Agreement.

The Administrative Agent shall notify Kraft and the Initial Lenders of the date
which is the Effective Date upon satisfaction or waiver of all of the conditions
precedent set forth in this Section 3.01. For purposes of determining compliance
with the conditions specified in this Section 3.01, each Lender shall be deemed
to have consented to, approved, accepted or be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender, prior to the date that Kraft, by notice to the
Lenders, designates as the proposed Effective Date, specifying its objection
thereto.

 

26



--------------------------------------------------------------------------------

Section 3.02. Condition Precedent to Borrowings.

The obligation of each Lender to make an Advance on the Closing Date is subject
to:

(a) The Administrative Agent’s receipt of the Notice of Borrowing with respect
to the Advances to occur on the Closing Date as required by Section 2.02(a).

(b) The occurrence of the Effective Date.

(c) The Closing Date occurring on or prior to May 1, 2008.

(d) The Acquisition shall have been consummated substantially simultaneously
with, or shall be expected to be consummated within one Business Day after, the
making of the Advances to be made on the Closing Date, in accordance with the
Acquisition Agreement and a copy of the Acquisition Agreement, together with all
amendments, if any, thereto, shall have been delivered to the Administrative
Agent.

(e) On and as of the Closing Date, the following statements shall be true, and
the delivery by any Borrower of a Notice of Borrowing in accordance with
Section 2.02(a) shall be a representation by such Borrower or by Kraft, as the
case may be, that:

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Closing Date, before and after giving
effect to the Borrowings to be made on the Closing Date and to the application
of the proceeds therefrom, as though made on and as of such date, and, if any
such Borrowings shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct on and as of the Closing Date, before and
after giving effect to such Borrowings and to the application of the proceeds
therefrom, as though made on and as of the Closing date; and

(ii) no event has occurred and is continuing, or would result from such
Borrowings, that constitutes a Default or Event of Default.

(f) On the Closing Date, the Administrative Agent shall have received for the
account of each Lender a certificate of the chief financial officer or treasurer
of Kraft certifying that as of December 31, 2006 (A) the aggregate amount of
Debt, payment of which is secured by any Lien referred to in clause (iii) of
Section 5.02(a), does not exceed $400,000,000, and (B) the aggregate amount of
Debt included in clause (A) of this clause (f), payment of which is secured by
any Lien referred to in clause (iv) of Section 5.02(a), does not exceed
$200,000,000.

(g) Receipt by such Lender of a fully executed Note pursuant to Section 2.15, to
the extent that such Lender made a request therefor at least three Business Days
prior to the Closing Date.

Section 3.03. Conditions Precedent to Advances to each Designated Subsidiary.
The obligation of each Lender to make an Advance to each Designated Subsidiary
on the

 

27



--------------------------------------------------------------------------------

Closing Date following any designation of such Designated Subsidiary as a
Borrower hereunder pursuant to Section 9.08 is subject to the receipt by the
Administrative Agent, on or before the Closing Date each of the following, in
form and substance satisfactory to the Administrative Agent, and dated such
date, and in sufficient copies for each Lender:

(a) Certified copies of the resolutions of the Board of Directors of such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement.

(b) A certificate of a proper officer of such Designated Subsidiary certifying
the names and true signatures of the officers of such Designated Subsidiary
authorized to sign this Agreement and the other documents to be delivered
hereunder.

(c) A certificate signed by a duly authorized officer of the Designated
Subsidiary, dated as of the Closing Date, certifying that such Designated
Subsidiary shall have obtained all governmental and third party authorizations,
consents, approvals (including exchange control approvals) and licenses required
under applicable laws and regulations necessary for such Designated Subsidiary
to execute and deliver this Agreement and to perform its obligations hereunder.

(d) The Designation Agreement of such Designated Subsidiary, substantially in
the form of Exhibit E hereto.

(e) A favorable opinion of counsel (which may be in-house counsel) to such
Designated Subsidiary, dated the Closing Date, covering, to the extent customary
and appropriate for the relevant jurisdiction, the opinions set forth on Exhibit
D-4 hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of Kraft. Kraft represents and
warrants as follows:

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Virginia.

(b) The execution, delivery and performance of this Agreement and the Notes to
be delivered by it are within its corporate powers, have been duly authorized by
all necessary corporate action, and do not contravene (i) its charter or by-laws
or (ii) in any material respect, any law, rule, regulation or order of any court
or governmental agency or any material contractual restriction binding on or
affecting it (including, without limitation, the Existing 5-Year Credit
Agreement).

(c) No authorization or approval or other action by, and no notice to or filing
with any governmental authority or regulatory body is required for the due
execution, delivery and performance by it of this Agreement or the Notes to be
delivered by it.

 

28



--------------------------------------------------------------------------------

(d) This Agreement is, and each of the Notes to be delivered by it when
delivered hereunder will be a legal, valid and binding obligation of Kraft
enforceable against Kraft in accordance with its terms, subject to the effect of
any applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws affecting creditors’ rights generally and subject, as
to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing.

(e) As reported in Kraft’s Annual Report on Form 10-K for the year ended
December 31, 2006, the consolidated balance sheets of Kraft and its Subsidiaries
as of December 31, 2006 and the consolidated statements of earnings of Kraft and
its Subsidiaries for the year then ended fairly present, in all material
respects, the consolidated financial position of Kraft and its Subsidiaries as
at such date and the consolidated results of the operations of Kraft and its
Subsidiaries for the year ended on such date, all in accordance with accounting
principles generally accepted in the United States of America. Except as
disclosed in Kraft’s Annual Report on Form 10-K for the year ended December 31,
2006 and in any Current Report on Form 8-K and Quarterly Report on Form 10-Q
filed subsequent to December 31, 2006 but prior to the Effective Date, since
December 31, 2006 there has been no material adverse change in such position or
operations.

(f) There is no pending or threatened action or proceeding affecting it or any
of its Subsidiaries before any court, governmental agency or arbitrator (a
“Proceeding”) (i) that purports to affect the legality, validity or
enforceability of this Agreement or (ii) except for Proceedings disclosed in
Kraft’s Annual Report on Form 10-K for the year ended December 31, 2006, any
Current Report on Form 8-K and Quarterly Report on Form 10-Q filed subsequent to
December 31, 2006 but prior to the Effective Date and, with respect to
Proceedings commenced after the date of the most recent such document but prior
to the Effective Date, a certificate delivered to the Lenders that may
materially adversely affect the financial position or results of operations of
Kraft and its Subsidiaries taken as a whole.

(g) It owns directly or indirectly through one or more wholly-owned Subsidiaries
100% of the capital stock of each other Borrower.

(h) None of the proceeds of any Advance will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock or for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any Margin Stock or for any other purpose that would constitute the
Advances as a “purpose credit” within the meaning of Regulation U and, in each
case, would constitute a violation of Regulation U.

ARTICLE V

COVENANTS OF KRAFT

Section 5.01. Affirmative Covenants. From and after the Closing Date and so long
as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Kraft will:

(a) Compliance with Laws, Etc. Comply, and cause each Major Subsidiary to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, complying with ERISA
and paying before the same become delinquent all taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith), noncompliance with which would materially adversely
affect the financial condition or operations of Kraft and its Subsidiaries taken
as a whole.

 

29



--------------------------------------------------------------------------------

(b) Maintenance of Net Worth. Maintain total shareholders’ equity on the
consolidated balance sheet of Kraft and its Subsidiaries of not less than
$20,000,000,000.

(c) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Kraft, an unaudited interim
condensed consolidated balance sheet of Kraft and its Subsidiaries as of the end
of such quarter and unaudited interim condensed consolidated statements of
earnings of Kraft and its Subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of Kraft;

(ii) as soon as available and in any event within 100 days after the end of each
fiscal year of Kraft, a copy of the consolidated financial statements for such
year for Kraft and its Subsidiaries, audited by PricewaterhouseCoopers LLP (or
other independent auditor which, as of the date of this Agreement, is one of the
“big four” accounting firms);

(iii) all reports which Kraft sends to any of its shareholders, and copies of
all reports on Form 8-K (or any successor forms adopted by the Securities and
Exchange Commission) which Kraft files with the Securities and Exchange
Commission;

(iv) as soon as possible and in any event within five days after the occurrence
of each Event of Default and each event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default, continuing on the
date of such statement, a statement of the chief financial officer or treasurer
of Kraft setting forth details of such Event of Default or event and the action
which Kraft has taken and proposes to take with respect thereto; and

(v) such other information respecting the condition or operations, financial or
otherwise, of Kraft or any Major Subsidiary as any Lender through the
Administrative Agent, may from time to time reasonably request.

In lieu of furnishing the Lenders the items referred to in clauses (i), (ii) and
(iii) above, Kraft may make such items available on the internet at
www.kraft.com (which website includes an option to subscribe to a free service
alerting subscribers by e-mail of new Securities and Exchange Commission
filings) or any successor or replacement website thereof, or by similar
electronic means.

 

30



--------------------------------------------------------------------------------

Section 5.02. Negative Covenants. From and after the Closing Date and so long as
any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, Kraft will not:

(a) Liens, Etc. Create or suffer to exist, or permit any Major Subsidiary to
create or suffer to exist, any lien, security interest or other charge or
encumbrance (other than operating leases and licensed intellectual property), or
any other type of preferential arrangement (“Liens”), upon or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any Major Subsidiary to assign, any right to receive income, in each case
to secure or provide for the payment of any Debt of any Person, other than:

(i) Liens upon or in property acquired or held by it or any Major Subsidiary in
the ordinary course of business to secure the purchase price of such property or
to secure indebtedness incurred solely for the purpose of financing the
acquisition of such property;

(ii) Liens existing on property at the time of its acquisition (other than any
such lien or security interest created in contemplation of such acquisition);

(iii) Liens existing on the date hereof securing Debt;

(iv) Liens on property financed through the issuance of industrial revenue bonds
in favor of the holders of such bonds or any agent or trustee therefor;

(v) Liens existing on property of any Person acquired by Kraft or any Major
Subsidiary;

(vi) Liens securing Debt in an aggregate amount not in excess of 15% of
Consolidated Tangible Assets;

(vii) Liens upon or with respect to Margin Stock;

(viii) Liens in favor of Kraft or any Major Subsidiary;

(ix) precautionary Liens provided by Kraft or any Major Subsidiary in connection
with the sale, assignment, transfer or other disposition of assets by Kraft or
such Major Subsidiary which transaction is determined by the Board of Directors
of Kraft or such Major Subsidiary to constitute a “sale” under accounting
principles generally accepted in the United States of America; or

(x) any extension, renewal or replacement of the foregoing, provided that
(A) such Lien does not extend to any additional assets (other than a
substitution of like assets), and (B) the amount of Debt secured by any such
Lien is not increased.

 

31



--------------------------------------------------------------------------------

(b) Mergers, Etc. Consolidate with or merge into, or convey or transfer its
properties and assets substantially as an entirety to, any Person, or permit any
Subsidiary directly or indirectly owned by it to do so, unless, immediately
after giving effect thereto, no Default or Event of Default would exist and, in
the case of any merger or consolidation to which it is a party, the surviving
corporation is Kraft or was a Subsidiary of Kraft immediately prior to such
merger or consolidation, which is organized and existing under the laws of the
United States of America or any State thereof, or the District of Columbia. The
surviving corporation of any merger or consolidation involving Kraft or any
other Borrower shall assume all of Kraft’s or such Borrower’s obligations under
this Agreement (including without limitation with respect to Kraft’s
obligations, the covenants set forth in this Article V) by the execution and
delivery of an instrument in form and substance satisfactory to the Required
Lenders.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.01. Events of Default. Each of the following events (each an “Event of
Default”) shall constitute an Event of Default:

(a) Any Borrower or Kraft shall fail to pay any principal of any Advance when
the same becomes due and payable; or any Borrower shall fail to pay interest on
any Advance, or Kraft shall fail to pay any fees payable under Section 2.07(d),
within ten days after the same becomes due and payable; or

(b) Any representation or warranty made or deemed to have been made by any
Borrower or Kraft herein or by any Borrower or Kraft (or any of their respective
officers) in connection with this Agreement shall prove to have been incorrect
in any material respect when made or deemed to have been made; or

(c) Any Borrower or Kraft shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b) or Section 5.02(b), (ii) any
term, covenant or agreement contained in Section 5.02(a) if such failure shall
remain unremedied for 15 days after written notice thereof shall have been given
to Kraft by the Administrative Agent, or any Lender or (iii) any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to Kraft by the Administrative Agent, or
any Lender; or

(d) Any Borrower or Kraft or any Major Subsidiary shall fail to pay any
principal of or premium or interest on any Debt which is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
arising under this Agreement) of such Borrower or Kraft or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt unless adequate provision
for any such payment has been made in form and substance satisfactory to the
Required Lenders; or any Debt of any Borrower or Kraft or any Major Subsidiary
which is outstanding in a principal amount of at least $100,000,000 in the
aggregate (but excluding Debt arising under this Agreement) shall be

 

32



--------------------------------------------------------------------------------

declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof unless adequate provision for the
payment of such Debt has been made in form and substance satisfactory to the
Required Lenders; or

(e) Any Borrower or Kraft or any Major Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Borrower or
Kraft or any Major Subsidiary seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any of its
property constituting a substantial part of the property of Kraft and its
Subsidiaries taken as a whole) shall occur; or any Borrower or Kraft or any
Major Subsidiary shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or

(f) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against any Borrower or Kraft or any Major Subsidiary and
there shall be any period of 60 consecutive days during which a stay of
enforcement of such unsatisfied judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or

(g) Any Borrower, Kraft or any ERISA Affiliate shall incur, or shall be
reasonably likely to incur, liability in excess of $500,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of any Borrower, Kraft or any
ERISA Affiliate from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; provided, however, that no Default or Event
of Default under this Section 6.01(g) shall be deemed to have occurred if such
Borrower, Kraft or any ERISA Affiliate shall have made arrangements satisfactory
to the PBGC or the Required Lenders to discharge or otherwise satisfy such
liability (including the posting of a bond or other security); or

(h) So long as any Subsidiary of Kraft is a Designated Subsidiary, the Guaranty
provided by Kraft under Article VIII hereof shall for any reason cease to be
valid and binding on Kraft or Kraft shall so state in writing.

Section 6.02. Lenders’ Rights upon Event of Default. If an Event of Default
occurs or is continuing, then the Administrative Agent, shall at the request, or
may with the consent, of the Required Lenders, by notice to Kraft declare all
the Advances then outstanding, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and

 

33



--------------------------------------------------------------------------------

payable, whereupon the Advances then outstanding, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Federal Bankruptcy Code, the Advances then outstanding, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by each of the Borrowers.

ARTICLE VII

THE ADMINISTRATIVE AGENT

Section 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes such Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law. The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by Kraft or any
Borrower as required by the terms of this Agreement or at the request of Kraft
or such Borrower, and any notice provided pursuant to Section 5.01(c)(iv).

Section 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent:

(a) may treat the Lender that made any Advance as the holder of the Debt
resulting therefrom until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 9.07;

(b) may consult with legal counsel (including counsel for Kraft or any
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;

 

34



--------------------------------------------------------------------------------

(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;

(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of Kraft or any Borrower or to inspect the property (including the books
and records) of Kraft or such Borrower or any of their respective Subsidiaries;

(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto; and

(f) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram, telex, registered mail or, for the purposes of
Section 2.02(a), email) believed by it to be genuine and signed or sent by the
proper party or parties.

Section 7.03. The Administrative Agent and Affiliates. With respect to its
Commitment and the Advances made by it, the Administrative Agent shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not an Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, Kraft, any Borrower, any of their Subsidiaries and
any Person who may do business with or own securities of Kraft, any Borrower or
any such Subsidiary, all as if the Administrative Agent were not Administrative
Agent and without any duty to account therefor to the Lenders.

Section 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, the Documentation Agents or any other Lender and based on the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Syndication Agent, the Documentation Agents or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

Section 7.05. Indemnification. The Lenders agree to indemnify each Agent (to the
extent not reimbursed by Kraft or the Borrowers), ratably according to the
respective principal amounts of the Advances then owing to each of them (or if
no Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this

 

35



--------------------------------------------------------------------------------

Agreement or any action taken or omitted by such Agent under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from such Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse such Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees) incurred by such Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by Kraft or the Borrowers. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender or a third party.

Section 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and Kraft and
may be removed at any time with or without cause by the Required Lenders. Upon
any other such resignation or removal which results in there being no
Administrative Agent hereunder, the Required Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, but shall be
under no obligation to, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement; provided that
should the Administrative Agent for any reason not appoint a successor
Administrative Agent, which it is under no obligation to do, then the rights,
powers, discretion, privileges and duties referred to in this section shall be
vested in the Required Lenders until a successor Administrative Agent has been
appointed. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

Section 7.07. Syndication Agent and Documentation Agents. Goldman Sachs Credit
Partners L.P. has been designated as Syndication Agent under this Agreement, but
the use of such title does not impose on it any duties or obligations greater
than those of any other Lender. Credit Suisse, Cayman Islands Branch, HSBC Bank
USA, National Association, UBS Securities LLC and Société Générale has each been
designated as Documentation Agent under this Agreement, but the use of such
title does not impose on it any duties or obligations greater than those of any
other Lender.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTY

Section 8.01. Guaranty. Kraft hereby unconditionally and irrevocably guarantees
(the undertaking of Kraft contained in this Article VIII being the “Guaranty”)
the punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all obligations of each Borrower now or hereafter existing under
this Agreement, whether for principal, interest, fees, expenses or otherwise
(such obligations being the “Obligations”), and any and all expenses (including
counsel fees and expenses) incurred by the Administrative Agent or the Lenders
in enforcing any rights under the Guaranty.

Section 8.02. Guaranty Absolute. Kraft guarantees that the Obligations will be
paid strictly in accordance with the terms of this Agreement, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Administrative Agent, or the
Lenders with respect thereto. The liability of Kraft under this Guaranty shall
be absolute and unconditional irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement or any other agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Obligations; or

(d) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Borrower or Kraft.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Administrative Agent, or any Lender upon the
insolvency, bankruptcy or reorganization of a Borrower or otherwise, all as
though such payment had not been made.

Section 8.03. Waivers. (a) Kraft hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against a Borrower or
any other Person or any collateral.

(b) Kraft hereby irrevocably waives any claims or other rights that it may now
or hereafter acquire against any Borrower that arise from the existence,
payment, performance or enforcement of Kraft’s obligations under this Guaranty
or this Agreement, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender

 

37



--------------------------------------------------------------------------------

against such Borrower or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from such Borrower, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right. If any amount
shall be paid to Kraft in violation of the preceding sentence at any time prior
to the later of the cash payment in full of the Obligations and all other
amounts payable under this Guaranty and the Maturity Date, such amount shall be
held in trust for the benefit of the Administrative Agent, and the Lenders and
shall forthwith be paid to the Administrative Agent, to be credited and applied
to the Obligations and all other amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of this Agreement and this
Guaranty, or to be held as collateral for any Obligations or other amounts
payable under this Guaranty thereafter arising. Kraft acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and this Guaranty and that the waiver set forth
in this Section 8.03(b) is knowingly made in contemplation of such benefits.

Section 8.04. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until payment in full (after the
Maturity Date) of the Obligations and all other amounts payable under this
Guaranty, (b) be binding upon Kraft, its successors and assigns, and (c) inure
to the benefit of and be enforceable by the Lenders, the Administrative Agent
and their respective successors, transferees and assigns.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Borrower or Kraft therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Section 3.01, 3.02 or 3.03, (b) increase the
Commitments of the Lenders or subject the Lenders to any additional obligations,
(c) reduce the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Advances, or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(f) release Kraft from any of its obligations under Article VIII or (g) amend
this Section 9.01; provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent, in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent, under this Agreement or any Advance.

 

38



--------------------------------------------------------------------------------

Section 9.02. Notices, Etc.

(a) Addresses. All notices and other communications provided for hereunder shall
be in writing (including telecopier communication) and mailed, telecopied, or
delivered (or in the case of the Notice of Borrowing, emailed), as follows:

if to any Borrower:

c/o Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Executive Vice President and Chief Financial Officer, NF302

Fax number: (847) 646-7759;

with a copy to:

c/o Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Treasurer, NF667

Fax number: (847) 646-7612;

and

c/o Kraft Foods Global, Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Senior Manager of Treasury and Control, NF333

Fax number: (847) 646-3173;

if to Kraft, as guarantor:

Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attention: Secretary

Fax number: (847) 646-2950;

if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule II hereto;

if to any other Lender, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender;

if to the Administrative Agent:

c/o JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th Floor

New York, New York 10017

Attention: Tony Yung

Fax number: (212) 270-3279

Email: tony.yung@jpmorgan.com

 

39



--------------------------------------------------------------------------------

with a copy to:

Katie Rose

JPMorgan Chase Bank, N.A.

Loan & Agency Services

1111 Fannin Street, Floor 10

Houston, TX 77002-6925

Telephone: 713-750-2979

Facsimile: 713-750-2666

or

Maxine Graves/Stephen Clarke

J.P. Morgan Europe Limited

Loan & Agency Services

125 London Wall, Floor 9

London EC2Y 5AJ United Kingdom

Telephone: 44 207 7772352

Facsimile: 44 207 7772360

as to any Borrower, Kraft or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to Kraft and the Administrative Agent.

(b) Effectiveness of Notices. All such notices and communications shall, when
mailed, telecopied or emailed, be effective when deposited in the mail,
telecopied or emailed, respectively, except that notices and communications to
the Administrative Agent, pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier of
an executed counterpart of any amendment or waiver of any provision of this
Agreement or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of a manually executed counterpart thereof.

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent, to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

40



--------------------------------------------------------------------------------

Section 9.04. Costs and Expenses.

(a) The Agents; Enforcement. Kraft agrees to pay on demand all reasonable costs
and expenses in connection with the preparation, execution, delivery,
administration (excluding any cost or expenses for administration related to the
overhead of the Agents), modification and amendment of this Agreement and the
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent, with respect thereto and with respect to advising the Administrative
Agent, as to its rights and responsibilities under this Agreement, and all costs
and expenses of the Lenders and the Agents, if any (including, without
limitation, reasonable counsel fees and expenses of the Lenders and the Agents),
in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder.

(b) Prepayment of Eurocurrency Rate Advances. If any payment of principal of
Eurocurrency Rate Advance is made other than on the last day of the Interest
Period for such Advance or at its maturity, as a result of a payment pursuant to
Section 2.09, acceleration of the maturity of the Advances pursuant to
Section 6.02, an assignment made as a result of a demand by Kraft pursuant to
Section 9.07(a) or for any other reason, Kraft shall, upon demand by any Lender
(with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent, for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses which it may
reasonably incur as a result of such payment, including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance. Without prejudice to the survival of
any other agreement of any Borrower or Kraft hereunder, the agreements and
obligations of each of the Borrowers and Kraft contained in Section 2.05,
Section 2.10, Section 2.13 and this Section 9.04(b) shall survive the payment in
full of principal and interest hereunder.

(c) Indemnification. Each Borrower and Kraft jointly and severally agree to
indemnify and hold harmless the Administrative Agents, each Lender, each Lead
Arranger and each of their respective affiliates, control persons, directors,
officers, employees, attorneys and agents (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel)
which may be incurred by or asserted against any Indemnified Party, in each case
in connection with or arising out of, or in connection with the preparation for
or defense of, any investigation, litigation, or proceeding (i) related to any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing are applied or proposed to be applied, directly or
indirectly, by any Borrower, whether or not such Indemnified Party is a party to
such transaction or (ii) related to any Borrower’s or Kraft’s entering into this
Agreement, or to any actions or omissions of any Borrower or Kraft, any of their
respective Subsidiaries or affiliates or any of its or their respective
officers, directors, employees or agents in connection therewith, in each case
whether or not an Indemnified Party is a party thereto and whether or not such
investigation, litigation or proceeding is brought by Kraft or any Borrower or
any other Person; provided, however, that neither any Borrower nor Kraft shall
be required to indemnify any such Indemnified Party from or against any portion
of such claims, damages, losses, liabilities or expenses that is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.

 

41



--------------------------------------------------------------------------------

Section 9.05. Right of Set-Off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.02 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.02, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of Kraft or any Borrower against any and all of
the obligations of any Borrower or Kraft now or hereafter existing under this
Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Lender shall
promptly notify the appropriate Borrower or Kraft, as the case may be, after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its affiliates under this Section 9.05 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its affiliates may have.

Section 9.06. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Kraft, each of the Borrowers, the Administrative Agent, the
Syndication Agent and each Lender and their respective successors and assigns,
except that neither any Borrower nor Kraft shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

Section 9.07. Assignments and Participations.

(a) Assignment of Lender Obligations. Each Lender may, and if demanded by Kraft
upon at least five Business Days’ notice to such Lender and the Administrative
Agent, will, assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or the Advances owing to it), subject to the
following:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement (except in the case of an
assignment made as a result of a demand by Kraft pursuant to this
Section 9.07(a));

(ii) the amount of the Commitments or Advances of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event,
other than with respect to assignments to other Lenders, or affiliates of
Lenders, be less than €10,000,000 with respect to Advances denominated in Euros
and $10,000,000 with respect to Advances denominated in Dollars (subject to
reduction at the sole discretion of Kraft) and shall be an integral multiple of
€1,000,000 with respect to Advances denominated in Euros and $1,000,000 with
respect to Advances denominated in Dollars;

 

42



--------------------------------------------------------------------------------

(iii) each such assignment shall be to an Eligible Assignee;

(iv) each such assignment made as a result of a demand by Kraft pursuant to this
Section 9.07(a) shall be arranged by Kraft after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments which together cover all of the rights and
obligations of the assigning Lender under this Agreement;

(v) each such assignment (other than any assignment made as a result of a demand
by Kraft pursuant to this Section 9.07(a)) shall require the prior written
consent of (x) the Administrative Agent and (y) Kraft (such consent not to be
unreasonably withheld or delayed); provided, that no consent of (A) either the
Administrative Agent or Kraft shall be required for an assignment to another
Lender or an affiliate of a Lender and (B) Kraft shall be required if an Event
of Default has occurred and is continuing; and

(vi) no Lender shall be obligated to make any such assignment as a result of a
demand by Kraft pursuant to this Section 9.07(a) unless and until such Lender
shall have received one or more payments from either the Borrowers to which it
has outstanding Advances or one or more Eligible Assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement;

(vii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500, provided that, if such assignment is made as a result of a demand by
Kraft under this Section 9.07(a), Kraft shall pay or cause to be paid such
$3,500 fee; and

(viii) no such assignment may be made prior to the Closing Date unless as a
result of a demand by Kraft pursuant to this Section 9.07(a) and any such
assignment made prior to the Closing Date as a result of a demand by Kraft shall
require the prior written consent of the Syndication Agent.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than those provided under Section 9.04) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto), other than Section 9.12.

 

43



--------------------------------------------------------------------------------

(b) Assignment and Acceptance. By executing and delivering an Assignment and
Acceptance, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or Kraft or the performance or observance by any Borrower or
Kraft of any of its obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee represents that (A) the
source of any funds it is using to acquire the assigning Lender’s interest or to
make any Advance is not and will not be plan assets as defined under the
regulations of the Department of Labor of any Plan subject to Title I of ERISA
or Section 4975 of the Code or (B) the assignment or Advance is not and will not
be a non-exempt prohibited transaction as defined in Section 406 of ERISA;
(vii) such assignee appoints and authorizes the Administrative Agent, to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Administrative Agent, by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (viii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

(c) Agent’s Acceptance. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee, together with any Note or Notes subject to such assignment,
the Administrative Agent, shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to Kraft.

(d) Register. The Administrative Agent, acting as a non-fiduciary agent of the
Borrowers solely for this purpose, shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Borrowers, the Administrative Agent, and the Lenders may treat each
Person whose name

 

44



--------------------------------------------------------------------------------

is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Kraft or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(e) Sale of Participation. After the Closing Date, each Lender may sell
participations to one or more banks or other entities in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of the Advances owing to it and any Note or Notes
held by it), subject to the following:

(i) such Lender’s obligations under this Agreement shall remain unchanged,

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations,

(iii) Kraft, the other Borrowers, the Administrative Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and

(iv) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by any Borrower or Kraft therefrom, except to the extent that such
amendment, waiver or consent would reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.

(f) Disclosure of Information. Any Lender may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to Kraft or any Borrower furnished to such
Lender by or on behalf of Kraft or any applicable Borrower; provided that, prior
to any such disclosure, the assignee or participant or proposed assignee or
participant shall agree to preserve the confidentiality of any confidential
information relating to the Borrowers received by it from such Lender.

(g) Regulation A Security Interest. Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A.

Section 9.08. Designated Subsidiaries.

(a) Designation. Kraft may at any time, and from time to time, prior to the
Closing Date by delivery to the Administrative Agent of a Designation Agreement
duly executed by Kraft and the respective Subsidiary and substantially in the
form of Exhibit E hereto, designate such Subsidiary as a Designated Subsidiary
for purposes of this Agreement and such

 

45



--------------------------------------------------------------------------------

Subsidiary shall thereupon become a Designated Subsidiary for purposes of this
Agreement and, as such, shall have all of the rights and obligations of a
Borrower hereunder. The Administrative Agent shall promptly notify each Lender
of each such designation by Kraft and the identity of the respective Subsidiary.

(b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations under this Agreement of any Designated
Subsidiary then, so long as at the time no Notice of Borrowing in respect of
such Designated Subsidiary is outstanding, such Subsidiary’s status as a
Designated Subsidiary shall terminate upon notice to such effect from the
Administrative Agent to the Lenders (which notice the Administrative Agent,
shall give promptly, and only upon its receipt of a request therefor from
Kraft).

Notwithstanding the foregoing, no Lender shall be required to make Advances to a
Designated Subsidiary in the event that the making of such Advances would or
could reasonably be expected to breach, violate or otherwise be inconsistent
with any internal policy, law or regulation to which such Lender is, or would be
upon the making of such Advance, subject.

Section 9.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 9.11. Jurisdiction, Etc.

(a) Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York state court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York state court or, to the extent permitted by law, in such Federal court.
Kraft and each Borrower hereby agree that service of process in any such action
or proceeding brought in any such New York state court or in such Federal court
may be made upon the process agent appointed pursuant to this Section 9.11(b)
(the “Process Agent”) and each Designated Subsidiary hereby irrevocably appoints
the Process Agent its authorized agent to accept such service of process, and
agrees that failure of the Process Agent to give any notice of any such service
shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. Each Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to such Borrower at its address specified
pursuant to Section 9.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be

 

46



--------------------------------------------------------------------------------

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to serve legal process in any other
manner permitted by law or to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction.

(b) Appointment of Process Agent. Each of the Borrowers agrees to appoint a
Process Agent from the Effective Date through the Maturity Date (i) to receive
on behalf of Kraft, each Borrower and each Designated Subsidiary and their
respective property service of copies of the summons and complaint and any other
process which may be served in any action or proceeding in any New York State or
Federal court sitting in New York City arising out of or relating to this
Agreement and (ii) to forward forthwith to Kraft, each Borrower and each
Designated Subsidiary at their respective addresses copies of any summons,
complaint and other process which such Process Agent receives in connection with
its appointment. Kraft will give the Administrative Agent, prompt notice of such
Process Agent’s address.

(c) Waivers.

(i) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the Credit Documents in
any New York state or Federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(ii) To the extent permitted by applicable law, each of the Borrowers and except
as set forth in Section 9.04(c), the Lenders shall not assert and hereby waives,
any claim against any other party hereto or any of their respective affiliates,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each of the parties hereto hereby waives, releases and agrees not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

(iii) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER
OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS

 

47



--------------------------------------------------------------------------------

INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.11(C) AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

Section 9.12. Confidentiality. None of the Agents nor any Lender shall disclose
any confidential information relating to Kraft or any Borrower to any other
Person without the consent of Kraft, other than (a) to such Agent’s or such
Lender’s affiliates and their officers, directors, employees, agents and
advisors and, as contemplated by Section 9.07(f), to actual or prospective
assignees and participants, and then, in each such case, only on a confidential
basis; provided, however, that such actual or prospective assignee or
participant shall have been made aware of this Section 9.12 and shall have
agreed to be bound by either the confidentiality provisions of this Section 9.12
or other confidentiality provisions at least as restrictive as those in this
Section 9.12, (b) as required by any law, rule or regulation or judicial
process, (c) disclosure to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Borrowers received by it from any of the Agents or any Lender, and (c) as
requested or required by (i) any state, federal or foreign authority or examiner
regulating banks or banking or other financial institutions or (ii) a
self-regulating authority or pursuant to legal or judicial process.

Section 9.13. Integration. This Agreement and the Notes represent the agreement
of Kraft, the other Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, Kraft, the other
Borrowers or any Lender relative to the

 

48



--------------------------------------------------------------------------------

subject matter hereof not expressly set forth or referred to herein or in the
Notes other than the matters referred to in Section 2.07(c)(i) and
Section 9.04(a) and except for any confidentiality agreements entered into by
each Lender in connection with this Agreement.

Section 9.14. USA Patriot Act Notice

Each Administrative Agent and each Lender hereby notifies each of the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.

Section 9.15. No Fiduciary Duty

The Administrative Agent, the Syndication Agent, the Documentation Agents, each
Lender and their respective affiliates, may have economic interests that
conflict with those of the Borrowers. Each of the Borrowers agrees that nothing
in the Credit Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, the Syndication Agent, the Documentation Agents, the
Lenders and their respective affiliates, on the one hand, and any Borrower, its
stockholders or its affiliates, on the other. Each of the Borrowers acknowledges
and agrees that (i) the financing transactions contemplated by the Credit
Documents are arm’s-length commercial transactions between the Administrative
Agent, the Syndication Agent, the Documentation Agents, the Lenders and their
affiliates, on the one hand, and the Borrowers, on the other, (ii) in connection
therewith and with the process leading to such financing transactions, each of
the Administrative Agent, the Syndication Agent, the Documentation Agents, the
Lenders and their respective affiliates is acting solely as a principal and not
the agent or fiduciary of any Borrower, its management, stockholders, creditors
or any other person, (iii) none of the Administrative Agent, the Syndication
Agent, the Documentation Agents, the Lenders or their respective affiliates has
assumed an advisory or fiduciary responsibility in favor of any Borrower in
connection with the Credit Documents (irrespective of whether any of the
Administrative Agent, the Syndication Agent, the Documentation Agents, the
Lenders or their affiliates has advised or is currently advising any Borrower on
other matters) or any other obligation to any Borrower except the obligations
expressly set forth in the Credit Documents and (iv) each of the Borrowers has
consulted its own legal, financial and other advisors to the extent it deemed
appropriate. Each of the Borrowers further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each of the Borrowers agrees that
it will not claim that any of the Administrative Agent, the Syndication Agent,
the Documentation Agents, the Lenders or their affiliates has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Borrower, in connection with the Credit Documents.

[Remainder of page intentionally blank.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

KRAFT FOODS INC. By:  

/s/ John J. Pecora

Name:   John J. Pecora Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication Agent and as a Lender By:  

/s/ Bruce H. Mendelsohn

Name:   Bruce H. Mendelsohn Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender By:  

/s/ Tony Yung

Name:   Tony Yung Title:   Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Documentation Agent and as a Lender By:
 

/s/ Karl Studer

Name:   Karl Studer Title:   Director By:  

/s/ Alain Schmid

Name:   Alain Schmid Title:   Assistant Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Documentation Agent and as a Lender By:
 

/s/ Alan Vitulich

Name:   Alan Vitulich Title:   Vice President



--------------------------------------------------------------------------------

UBS SECURITIES LLC, as Documentation Agent By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director

UBS LOAN FINANCE LLC,

as a Lender

By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

solely in its role as Reference Bank, with its obligation limited to furnishing
to the Administrative Agent timely information for the Purpose of determining
EURIBOR or LIBOR as provided in Section 2.07(b) or this Agreement

By:   /s/ David B. Julie Name:   David B. Julie Title:   Associate Director By:
  /s/ Mary E. Evans Name:   Mary E. Evans Title:   Associate Director



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as Documentation Agent and as a Lender By:  

/s/ Andrew S. Green

Name:   Andrew S. Green Title:   Director